Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.

Claim Rejections - 35 USC § 103
Summary of Arguments:
Applicant argues that:
Claim 1: It would not have been obvious to combine the Atarot and Azizian references because Atarot is directed toward identifying tissue while Azizian is directed toward tracking tissue (i.e. the references are directed toward separate concepts). See Remarks Page 8, Para. 1.
Specification: The applicant’s specification discloses examples of imaging without the use of fluoroscopy.  See Remarks Page 8, Para. 2-4.
Examiner’s Response:
Examiner contends that:
It would be obvious to one of ordinary skill in the art to combine the teachings of Atarot and Azizian because both prior art teach tracking of a tool during surgical imaging (Atarot [0464], the location of a surgical tool is tracked; Azizian, ([0070], a surgical tool is tracked).  However, Atarot does not disclose the ability of the first 
The applicant did not claim the stated features, thus the applicant’s argument is moot.  MPEP section 2111.01 section II states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (Atarot) (US 2015/0238276) in view of Azizian et al. (Azizian) (US 2013/0274596).
Regarding claim 8, Atarot discloses a surgical visualization system (FIG. 14), comprising:
a first source ([0044], an array of light sources) configured to emit a plurality of spectral light waves configured to penetrate a tissue ([0372]-[0374], color modulation of light is performed for selecting wavelengths of light for specific types of tissue);
a second source ([0044], an array of light sources) configured to emit a structured light pattern onto a surface of the tissue ([0206], [0213], patterned light is projected onto the imaging area); 
an image sensor ([0044], an array of cameras) configured to detect at least one of the reflected plurality of spectral light waves and the reflected structured light pattern ([0371], cameras which are sensitive to the wavelength of projected light are used); 
a display screen ([0379], a display screen);
a control circuit communicatively coupled to the first source, the second source, the image sensor, and the display screen (FIG. 14, [0282], a computer has a display and controls the light sources and cameras); and
(claim 2, a computer program is executed), cause the control circuit to:
receive a first input corresponding to a structure below the surface of the tissue selected for tracking ([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view; [0662]-[0664], the object 200 is designated as an object for keeping in a field of view; FIG. 44, the object 200 and the tool is tracked below the surface of skin tissue 1100); 
cause the first source to emit the plurality of spectral light waves ([0372]-[0374], color modulation of light is performed for selecting wavelengths of light for specific types of tissue); 
cause the second source to emit the structured light pattern ([0206], [0213], patterned light is projected onto the imaging area); 
receive information from the image sensor corresponding to the structured light pattern on the surface of the tissue and the spectral light waves reflected from the structure below the surface of the tissue ([0371], cameras which are sensitive to the wavelength of projected light are used);
identify the structure below the surface of the tissue from the information received by the image sensor ([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view; [0618], [0619], organ detection is performed, [0664]-[0667], it is determined that part of the object is not within the fov of the endoscope);
([0619], the perimeter of the detected organ is marked; [0621], the organ is tagged); and
adjust the image sensor when the structure below the surface of the tissue is no longer captured by the image sensor ([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view; [0666], [0667], the endoscope is moved to maintain a fov of the object by the imaging sensor).
Atarot is silent about cause the first source to emit the plurality of spectral light waves toward the structure below the surface of the tissue.
Azizian from the same or similar field of endeavor discloses cause the first source to emit the plurality of spectral light waves toward the structure below the surface of the tissue ([0070], NIR light is directed toward markers attached to a tool for tracking the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azizian into the teachings of Atarot for more accurately tracking the positioning of tools during surgery.
Regarding claim 9, Atarot discloses wherein the structure below the surface of the tissue is at least partially hidden ([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view; FIG. 43d, the top portion of object 210 is hidden from view).
Regarding claims 10 and 23, Atarot discloses wherein adjusting the image sensor comprises adjusting a zoom level of the image sensor ([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view). 
Regarding claims 11 and 24, Atarot discloses wherein adjusting the image sensor comprises adjusting an orientation of the image sensor ([0667], the endoscope tip is moved (i.e. the orientation of the imaging section) to maintain the object in a field of view).
Regarding claims 12 and 25, Atarot discloses wherein adjusting the image sensor comprises adjusting a location of the image sensor ([0667], the endoscope tip is moved (i.e. the position of the imaging section) to maintain the object in a field of view).
Regarding claim 21, Atarot discloses a surgical visualization system (FIG. 14), comprising:
a first source ([0044], an array of light sources) configured to emit a plurality of spectral light waves configured to penetrate a tissue ([0372]-[0374], color modulation of light is performed for selecting wavelengths of light for specific types of tissue);
a second source ([0044], an array of light sources) configured to emit a structured light pattern onto a surface of the tissue ([0206], [0213], patterned light is projected onto the imaging area); 
an image sensor ([0044], an array of cameras) configured to detect at least one of the reflected plurality of spectral light waves and the reflected structured light pattern ([0371], cameras which are sensitive to the wavelength of projected light are used); 
a display screen ([0379], a display screen);
a control circuit communicatively coupled to the first source, the second source, the image sensor, and the display screen (FIG. 14, [0282], a computer has a display and controls the light sources and cameras); and
(claim 2, a computer program is executed), cause the control circuit to:
receive a first input corresponding to an embedded structure for tracking ([0461], a tool embedded in skin is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view; [0662]-[0664], the object 200, embedded in skin, is designated as an object for keeping in a field of view; FIG. 44, the object 200 and the tool is tracked below the surface of skin tissue 1100); 
cause the first source to emit the plurality of spectral light waves ([0372]-[0374], color modulation of light is performed for selecting wavelengths of light for specific types of tissue); 
cause the second source to emit the structured light pattern ([0206], [0213], patterned light is projected onto the imaging area); 
receive information from the image sensor corresponding to the structured light pattern on the surface of the tissue and the spectral light waves reflected from the embedded structure ([0371], cameras which are sensitive to the wavelength of projected light are used);
identify the embedded structure from the information received by the image sensor ([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view; [0618], [0619], organ detection is performed, [0664]-[0667], it is determined that part of the object is not within the fov of the endoscope);
 provide a signal to the display screen corresponding to the identified embedded structure ([0619], the perimeter of the detected organ is marked; [0621], the organ is tagged); and
([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into view; [0666], [0667], the endoscope is moved to maintain a fov of the object by the imaging sensor).
Atarot is silent about cause the first source to emit the plurality of spectral light waves toward the structure below the surface of the tissue.
Azizian from the same or similar field of endeavor discloses cause the first source to emit the plurality of spectral light waves toward the structure below the surface of the tissue ([0070], NIR light is directed toward markers attached to a tool for tracking the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azizian into the teachings of Atarot for more accurately tracking the positioning of tools during surgery.
Regarding claim 22, Atarot discloses wherein the embedded structure is at least partially hidden ([0461], a tool is selected for tracking and when the tool is no longer in the field of view of the endoscope, the zoom of the endoscope is adjusted to bring the tool back into viewFIG. 43d, the top portion of object 210 is hidden from view).

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (Atarot) (US 2015/0238276) in view of Azizian et al. (Azizian) (US 2013/0274596), and further in view of Wu et al. (Wu) (US 2019/0320117).
Regarding claims 13 and 26, Atarot in view of Azizian discloses the surgical visualization system of Claim 8.

Wu from the same or similar field of endeavor discloses wherein the structure below the surface of the tissue is no longer captured by the image sensor when at least a portion of the structure is positioned outside of a field of view of the image sensor ([0058], a stop command is sent to the camera when the tracked object is outside the field of view of the camera); and wherein the embedded structure is no longer viewed by the image sensor when at least a portion of the embedded structure is positioned outside of a field of view of the image sensor ([0058], a stop command is sent to the camera when the tracked object is outside the field of view of the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of Atarot in view of Azizian for conserving power used by the system.

Claims 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (Atarot) (US 2015/0238276) in view of Azizian et al. (Azizian) (US 2013/0274596), and further in view of Daigo et al. (Daigo) (US 2012/0300051).
Regarding claims 14 and 27, Atarot in view of Azizian discloses the surgical visualization system of Claim 8 the structure below the surface of the tissue (see claim 1 above).

Daigo from the same or similar field of endeavor discloses wherein the memory further comprises program instructions which, when executed, cause the control circuit to provide an alert when the structure is no longer captured by the image sensor ([0068], an alert is provided when a tracked object is no longer visible in the field of view of the camera); and wherein the memory further comprises program instructions which, when executed, cause the control circuit to provide an alert when the embedded structure is no longer captured by the image sensor ([0068], an alert is provided when a tracked object is no longer visible in the field of view of the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Daigo into the teachings of Atarot in view of Azizian for alerting a user when the structure is not in the field of view of the camera.

Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488